Citation Nr: 0521492	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for residuals of shrapnel 
wounds to the groin and right hand, and residuals of a 
gunshot wound of the chest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina, which granted a 10 percent 
evaluation for post-traumatic stress disorder (PTSD), denied 
service connection for residuals of shrapnel wounds to the 
groin and right hand, and gunshot wounds to the chest, and 
determined that new and material evidence had not been 
received to reopen a claim for service connection for 
malaria.  

The Board initially reviewed the appeal in October 2003.  At 
that time, the Board remanded all issues for further 
evidentiary development.  The veteran submitted a VA Form 21-
4138 in June 2004, which indicated his withdrawal of the 
issues of service connection for residuals of shrapnel wounds 
to the groin and right hand, and gunshot wounds to the chest.  
However, in a subsequent statement received in August 2004, 
and in more recent written argument, the veteran and his 
representative, respectively, have indicated that the veteran 
wishes to proceed with appellate review of these claims.  In 
July 2004, the representative requested a remand of the 
issues for a VA examination.  The appeal came before the 
Board again in August 2004, at which time, the Board granted 
a 100 percent evaluation for PTSD and determined that new and 
material evidence had not been received to reopen the claim 
for service connection for malaria.  With regard to the 
remaining issues, the Board remanded for compliance with the 
directives of the October 2003 remand.  See Stegall v. West, 
11 Vet. App. 260, 270-271 (1998).  Specifically, the Board 
noted that the VA examination request was of record and there 
was a notation in the file that stated it was cancelled.  
However, the record did not include a copy of the 
notification to the veteran of the scheduled examination or 
an explanation as to why the examination was cancelled.

A review of the file indicates that pursuant to the August 
2004 remand, the examination was requested, but it never took 
place.  For reasons that will be fully explained under the 
heading "VCAA," the Board finds that the RO complied with 
the remand directives to the extent that was possible.  
Accordingly, the Board may proceed to final disposition of 
the appeal.  Id.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claim for service connection for residuals 
of shrapnel wounds to the groin and right hand and service 
connection for residuals of a gunshot wound to the chest; all 
reasonable development necessary for the disposition of the 
appeal of this claim has been completed.

2.  There is no medical evidence of a current diagnosis of 
residuals of shell fragment or gunshot wounds of the right 
hand, groin, or chest. 


CONCLUSIONS OF LAW

Service connection for claimed residuals of shrapnel or 
gunshot wounds to the groin, right hand and chest is not 
warranted.  38 U.S.C.A. §§ 1110, 1154(b) 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in September 2000 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the November 2001 rating decision, the June 
2002 Statement of the Case (SOC), and the May 2005 
Supplemental Statement of the Case (SSOC) adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The Board observes that the SOC 
informed the veteran of the implementing regulations, 
including that VA would assist him in obtaining government 
or private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In this case, the RO provided notice to the claimant in June 
2001 regarding what information and evidence must be 
submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.  Thus, notice was given months prior to the initial 
rating decision in November 2001.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)). 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the initial VCAA letter from 
the RO provided to the appellant with the first three 
elements.  Subsequent letters from the Appeals Management 
Center (AMC), dated in August and November 2004, ask the 
veteran to inform VA of "any other evidence or information 
that you think will support your claim" and to send VA "any 
evidence in your possession that pertains to your claim."  
This language clearly conveys the content of the fourth 
element.  Thus, the failure to use the exact language of 38 
C.F.R. § 3.159(b)(1) with respect to this "fourth element" 
was harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  Although 
no medical examination or opinion was accomplished, VA has 
fulfilled its duty to provide an examination/opinion, 
nonetheless, by expending reasonable efforts to do so.  The 
Board will elaborate upon this finding in the analysis 
below. 

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra; Mayfield, supra. 

FACTUAL BACKGROUND

Service medical records reflect a 11/2-inch scar was noted on 
the veteran's right hand during his enlistment physical 
examination in February 1967.  A Narrative Summary from the 
Naval Hospital at Camp Pendleton (Camp Pendleton), dated in 
September 1968, indicates the veteran was hospitalized in 
DaNang in late July with a diagnosis of anxiety reaction.  He 
was air-evacuated from the USS Sanctuary to Camp Pendleton 
via the 249th General Hospital with the diagnosis schizoid 
personality with tension cephalgia, depression, and anxiety.  
The physical examination upon admission to Camp Pendleton was 
found to be within normal limits.  The summary reflects 
schizoid personality as the veteran's only diagnosis upon 
discharge.  The veteran was subsequently admitted to Camp 
Pendleton in June 1970 with a diagnosis of paraumbilical 
hernia, for which he underwent surgical repair.  The 
Narrative Summary states that physical examination was 
essentially normal except for a 2 X 3 centimeter 
supraumbilical tender mass with the feeling of a fascial 
defect below it.  The veteran also underwent a discharge 
physical examination in June 1970, which revealed a scar a 
11/2-inch scar on the radial side of the right hand.  An entry 
in treatment records, dated the same month, indicates the 
veteran's original health records were lost and all efforts 
to locate them were futile.  No other findings pertinent to 
the appeal are shown in treatment records or examinations.  

Service personnel records indicate the veteran is entitled to 
wear the Vietnam Service Medal with four bronze campaign 
stars, the Vietnam Cross of Gallantry with one palm, the 
Vietnam Campaign Medal with one device, and the combat action 
ribbon.  Personnel forms also reflect that the veteran's duty 
status as a "patient" from early July through September 
1968.

The veteran filed a claim for VA compensation based on 
service-connected disabilities in October 1970; his claim did 
not include a claim for service connection of residuals of 
shrapnel or gunshot wounds.  Pursuant to the claim, the 
veteran underwent a VA psychiatric examination, where he 
reported having incurred small shrapnel-type wounds to the 
left lower back, right hand, and right thigh while in combat.  
He stated that he received treatment by only corpsman and did 
not receive any hospitalization.  According to the examiner, 
the veteran expressed no current complaints regarding 
residuals.

The veteran reported the incurrence of shrapnel and gunshot 
wounds to the groin, right hand, and chest in a PTSD 
Questionnaire and VA Form 21-4138, both received in October 
2000, and a VA Form 21-4138 dated in December 2001.

The veteran testified in a Board hearing in December 2002.  
His testimony indicates as follows:

The veteran incurred gunshot wounds to the chest and stomach 
in 1968.  He has residual scars, which do not cause him any 
pain or problems.  (Transcript (T.) at p. 9)  He incurred 
shrapnel wounds to the groin in 1969 while working for the 
scouts office.  He retained some shrapnel from these wounds 
and has residual scars, which cause him no problems.  He was 
also wounded in the right hand right below the thumb, but 
there is no residual pain, stiffness, or other interference 
with functioning of the hand.  (T. at pp. 10-11)  All of the 
veteran's wounds were incurred while he was on patrol in or 
right outside Khe Sanh.  The first injury resulted from 
sniper fire; the second was from incoming rockets.  The 
veteran is unaware of the existence of any treatment records 
associated with these injuries.  The only corroborating 
evidence that he is aware of is in his personnel records, 
which indicate that he was a patient on the USS Sanctuary and 
at the naval hospital at Camp Pendleton.  (T. at p. 12)  The 
veteran has not been able to obtain an award of the Purple 
Heart due to the lack of documentation.  (T. at p. 13)

The veteran's mother submitted a statement dated in November 
2002, which indicates she was told by the father of another 
serviceman that her son was in a hospital in Japan.  She also 
stated that she visited her son while he was hospitalized at 
Camp Pendleton.

LAW AND REGULATIONS

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 
2002).  In order to show a chronic disease in service there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).

ANALYSIS

At the outset the Board observes that part of the veteran's 
service medical records appear to be missing.  This is 
evident from an entry in the veteran's service medical 
records in June 1970, which states that replacement health 
records were being opened due to the loss of original health 
records.  In the case of possibly missing service medical 
records, the Board has a heightened obligation to explain its 
findings and conclusions and consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran's contention is that he was wounded by shrapnel 
in the groin and the right hand, and he incurred a gunshot 
wound to the chest.  

A review of service records verifies that the veteran is the 
recipient of a Vietnam Service Medal with a Combat Action 
Ribbon; and his specialty was rifleman.  In light of the 
veteran's contentions, and his clear status as a combat 
veteran, 38 U.S.C.A. § 1154(b) must be considered in the 
adjudication of his claim.
The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  

There are inconsistencies in the veteran's account of 
incurrence of shell fragment wounds during service.  He 
referred to shell fragment wounds to the left lower back, as 
well as his right thigh and right hand in 1970.  He also 
reported that his only treatment for the wounds occurred in 
the field.  He did not report any injury to the chest and 
stomach in 1970, but first asserted a chest wound in 
September 2000, over 30 years later.  He first claimed a 
stomach wound when he testified at his Board hearing in 
December 2002.  The veteran asserted that he actually 
received treatment for the chest and stomach gunshot wounds 
on the USS Sanctuary and Camp Pendleton; but the Narrative 
Summary of his hospitalization at Camp Pendleton makes no 
mention of any shrapnel or gunshot wounds.  There is also no 
indication that the veteran received a Purple Heart.  It is 
also pertinent to note that a scar on the veteran's right 
hand was shown on his pre-enlistment examination, before the 
alleged shell fragment wound.  Arguably, in light of his 
combat status, his providing a history of in-service shell 
fragment wounds within two years of his separation from 
service, and given that some of the service medical records 
are apparently missing, satisfactory lay or other evidence of 
service incurrence of shrapnel and gunshot wounds has been 
presented in this case.  In this regard, the Board construes 
the references to the right thigh and the groin as 
descriptions of the same wound.  

The provisions of 38 U.S.C.A. § 1154, however, do not obviate 
the requirement that a veteran must submit medical evidence 
of a causal relationship between his current condition and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even assuming combat status, the veteran 
must provide satisfactory evidence of a relationship between 
his service and his current condition.  Wade v. West 11 Vet. 
App. 302, 305 (1998).

The primary impediment to a grant of service connection in 
the case is the absence of competent evidence of a current 
disability (i.e., residuals of shell fragment or gunshot 
wounds to the right hand, groin, or chest).  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 
U.S.C.A § 1131, as well as other relevant statutes, only 
permits payment for disabilities existing on and after the 
date of application for such disorders.  The Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  

The evidence presented has not established a current 
disability resulting from shrapnel wounds or gunshot wounds.  
Both service and post-service medical records fail to 
demonstrate that residual disability from shrapnel wounds to 
the groin and right hand, and gunshot wounds to the stomach 
and chest currently exist.  The veteran's testimony indicates 
that he was treated for chest and stomach wounds on the USS 
Sanctuary and Camp Pendleton.  As noted previously, the 
Narrative Summary from Camp Pendleton is available and 
corroborates the veteran's hospitalization at the 249th 
General Hospital, aboard the USS Sanctuary, and at the Naval 
Hospital at Camp Pendleton; however, the chief complaint was 
psychiatric illness.  There is no mention of any shrapnel or 
gunshot wounds.  In fact, all reports of physical examination 
indicate the veteran was within normal limits.  The physical 
examination he underwent in June 1970, less than three months 
before his separation from service, revealed three scars.  
Only one of the scars is located in the area of where the 
veteran asserts he incurred shrapnel wounds, that is, on the 
right hand.  However, the same right-hand scar was described 
on the report of his entrance physical examination in 
February 1967.  

The Board also notes by the veteran's own report in November 
1970, and again when he testified in December 2002, none of 
the alleged shell fragment wound scars causes him any 
"problems," pain, or restriction of movement.  A scar by 
itself can, of course, constitute a disability for VA 
compensation purposes but, under the legal authority cited 
above, there must be competent evidence of a current 
disability.  

Although no medical examination or opinion was accomplished, 
VA has fulfilled its duty to provide an examination/opinion, 
nonetheless, by expending reasonable efforts to do so.  
Specifically, VA scheduled a general medical examination in 
December 2003 to evaluate the veteran's service connection 
claims for residuals of shrapnel wounds to his groin and 
right hand, and a gunshot wound to his chest.  By his own 
admission (See VA Form 21-4138 dated June 2, 2004) the 
veteran was aware of the appointment and chose not to report 
because VA "failed to withdraw these issues" after he had 
told them to do so.  Pursuant to the Board's August 2004 
remand, the AMC advised the veteran by letter in August 2004 
that it had requested an examination be scheduled in 
connection with his appeal.  The letter further advised him 
of the importance of attending his appointment and instructed 
him in detail how to proceed once he received notification of 
the examination, what to do if he could not attend the 
appointment, and what the consequences were if he failed to 
attend the appointment.  A request for a VA general medical 
examination dated in November 2004 appears on file.  
Notification to the veteran of the appointment, if any, has 
not been associated with the record.  However, the VA Medical 
Center sent letters in February and March 2005 advised the 
veteran that he failed to show for appointments scheduled in 
February and March 2005.  The letters provided the veteran 
with the RO's telephone number and informed him that his 
request for an examination had been returned to the RO and to 
contact the RO "if you wish to be reconsidered" for another 
examination.  There is no indication in the file that the 
veteran contacted the RO in response.

It is evident from AMC's September 2004 VCAA letter and the 
VA Medical Center's February and March 2005 letters to the 
veteran that VA has informed him of his missed examination 
appointments and provided the veteran with the opportunity 
to schedule a new examination if he contacted the RO, but he 
has not done so.  As noted above, following the grant of a 
100 percent rating for PTSD, the veteran at one point 
indicated that he wanted to withdraw the issues currently on 
appeal, although subsequent correspondence from the veteran 
and his representative indicated otherwise.  In any event, 
the Board concludes from the lack of response to these 
letters and his comments regarding his failure to attend the 
December 2003 appointment that the veteran does not wish to 
schedule an examination and VA expended reasonable efforts 
to assist the veteran in this regard.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist 
the veteran is not a one-way street; the claimant also has an 
obligation to assist in the adjudication of his claim.)  

The only other evidence presented in support of the claim is 
the lay statement provided by the veteran's mother.  Although 
she asserts that she visited the veteran at Camp Pendleton, 
her statement does not allude to any knowledge of shrapnel or 
gunshot wounds.

The Board finds that, in the absence of any competent 
evidence of a current diagnosis of residuals of shrapnel or 
gunshot wounds to the right hand, groin, or chest, service 
connection for the claimed disabilities is not warranted.  As 
the preponderance of the evidence is against the claims, the 
doctrine of reasonable doubt is not applicable and the appeal 
must be denied.  38 U.S.C.A. § 5107; See generally Gilbert v. 
Derwinski, 1 Vet. App. 49  (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for residuals of shrapnel or gunshot 
wounds to the groin, right hand and chest is denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


